DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-14, 16, 18 have been considered but are not found to be persuasive.  
Applicant argues that Wamsley et al. does not teach a first horizontal member attached to a first shelf of the shelf unit such that the slot of the second horizontal member has a perpendicular orientation to a longitudinal direction of the first shelf thereby providing delineation of a first product from a second product on one of the first shelf and a second shelf of the shelf unit.
The argument is not found to be persuasive because Wamsley teaches the first horizontal member (at 66 – figure 6) attached to a first shelf of the shelf unit such that the slot (at 58) of the second horizontal member has a perpendicular orientation to a longitudinal direction of the first shelf (the slot extends longitudinally but also extends in a front to back direction of the shelf, the front to back direction being perpendicular to the longitudinal 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-14, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 require the “slot of the second horizontal member has a perpendicular orientation to a longitudinal direction of the first shelf thereby providing delineation of a first product from a second product”.  It is not clear how the slot or second horizontal member of the coupling member would delineate products placed on the shelf (as claimed).  It is understood that the shelf blade could be arranged to separate products on the shelf but this is not what is claimed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 16, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by (Wamsley et al. US 8,152,006).
Regarding claims 1 and 7, Wamsley et al. (hereafter “D1”) discloses a shelf blade unit for use with a shelf unit (figure 8), the shelf blade unit comprises:  a shelf blade (tile having body 10) consisting of a thin material (col. 4, lines 45-48), wherein, from a front perspective (figure 1), the shelf blade includes a vertical portion (stem 34, wall section 20) and a horizontal portion (planar portion 32 – figure 5), wherein the horizontal portion is located at a first end of the vertical portion (top end of stem 34) and, from a side view perspective (figure 3), the vertical portion has a graphics section (at indicia 38) for displaying graphics information; and a coupling mechanism (50; figure 6) includes, from the front view perspective, a first horizontal member (at 66), a first vertical member (54), and a second horizontal member (at wall 56), wherein the first horizontal member is attached to a first end of the first vertical member, wherein the second horizontal member is attached to a second end of the first vertical member (figure 6), and wherein the second horizontal member includes a slot (at 58) for mating with the horizontal portion of the shelf blade, wherein the slot includes a horizontal opening (top of 58) to mate with the horizontal portion and a vertical opening (at thin part of 58) to mate with the vertical portion (as in figure 8), wherein the first horizontal member (at 66 – figure 6) is further attached to a first shelf of the shelf unit such that the slot (at 58) of the second horizontal member has a perpendicular orientation to a longitudinal direction of the first shelf (the slot extends longitudinally but also extends in a front to back direction of the shelf, the front to back 
Regarding claims 16, D1 discloses wherein the vertical member and the horizontal member forming a “T” shape from the front view perspective (figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Wamsley et al. US 8,152,006).
	Regarding claim 2, D1 discloses coupling mechanism section being on a top edge of the shelf blade such that the shelf blade unit mounts to a bottom of the shelf (as in figure 8).  However, D1 also discloses use of embodiments mount to a top of shelf systems (as in figures .

Claims 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Wamsley et al. US 8,152,006) in view of Kump et al. (US 5,664,749).
Regarding claim 4, D1 discloses wherein the coupling mechanism mounts via bolting as in figure 9.  
Kump et al. (hereafter “D2”) discloses use of one or more magnets (150) (figure 13) to mount a signage display to a shelf system.  It would have been obvious to one of ordinary skill in the art at the time of filing to apply a magnet platform as taught by D2 to replace the bolted connection of D1 to provide ease of adjustment.
Regarding claim 5, D1 as modified per claim 4 comprises the coupling mechanism having a magnetic mounting platform (from D2) and a shelf blade receptacle for mating with a mating interface (slot 58) of the shelf blade.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamsley et al. US 8,152,006) in view of Overhultz et al. (US 2004/0056091).
D1 does not disclose a wireless communication device attached to, or integrated into, the shelf blade.
Overhultz et al. teaches wireless communication tags attached to advertising signage in a store environment ([0002]) for providing compliance information to distributors ([0008]).
.

Claims 8-9, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamsley et al. US 8,152,006) in view of Gebka (US 5,678,699).
Regarding claims 8 and 14, D1 discloses the particulars of claim 8 as discussed per claim 1 but does not disclose a removable sleeve that mates with the sleeve section, wherein graphical information is contained on at least one surface of the removable sleeve.
Gebka discloses a shelf attached signage device comprising a removable sleeve (label cover 85) applied over a panel to provide a mechanism to hold a non-adhesive label (col. 5, lines 4-13, figure 10).  It would have been obvious to one of ordinary skill in the art at the time of filing to add a removable sleeve and attachment area to the blade of D1, as taught by Gebka, for the purpose of providing a label holder.
	Regarding claim 9, see the discussion of claim 2 above.	
Regarding claims 18, see the discussion of claim 16 above.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamsley et al. US 8,152,006) in view of Gebka (US 5,678,699) as applied to claim 8 and further in view of Kump et al. (US 5,664,749).
Regarding claims 11-12, see the discussion of claims 4-5 above.

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamsley et al. US 8,152,006) in view of Gebka (US 5,678,699) and Overhultz et al. (US 2004/0056091).
Regarding claim 13, see the discussion of claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PATRICK D HAWN/Primary Examiner, Art Unit 3631